IN THE SUPREME COURT OF THE STATE OF NEVADA


                RAMON FIERRO-COTA,                                       No. 83787
                                Appellant,
                            vs.                                             FILED
                JAZMIN DELAHUERTA,
                                Respondent.                                 JAN 1 9 2022
                                                                            EUZABEM A. BROWN
                                                                          CLERK', jUPREM OOUFM
                                                                         By f,
                                                                              DEPUlY
                                                                                   (SLA"r
                                                                                      C   i

                                     ORDER DISMISSING APPEAL

                            Pursuant to the stipulation of the parties, and cause appearing,
                this appeal is dismissed. The parties shall bear their own costs and attorney
                fees. NRAP 42(b).
                            It is so ORDERED.




                                                   CLERK OF THE SUPREME COURT
                                                   ELIZABETH A. BROW
                                                                  &

                                                   BY:              i.




                cc:   Hon. Jessica K. Peterson, District Judge
                      Persi J. Mishel, Settlement Judge
                      De Castroverde Law Group
                      Winner Booze & Zarcone
                      Eighth District Court Clerk


 SUPREW COURT
       OF
     NEVADA



CLERK'S ORDER
 (0) 1947